In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                      No. 16-23V
                                        Filed: May 2, 2017

*********************                              Special Master Sanders
SARAH VOLPI                         *
                                    *              Attorneys’ Fees and Costs; Reasonable
                                    *              Amount Requested.
                      Petitioner,   *
                                    *
v.                                  *
                                    *
SECRETARY OF HEALTH                 *
AND HUMAN SERVICES,                 *
                                    *
                                    *
                      Respondent. *
*********************
John R. Howie, Jr., Howie Law, P.C., Dallas, TX, for Petitioner.
Jason C. Bougere, United States Department of Justice, Washington, DC, for Respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

       On January 6, 2016, Sarah Volpi (“Petitioner”) petitioned for compensation under the
National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).2 Petitioner
alleged that the administration of an influenza vaccine on January 8, 2013 caused her to suffer
post-vaccination myelitis. Petition at Preamble, filed Jan. 6, 2016. On November 1, 2016,
Special Master Hamilton-Fieldman issued a decision dismissing the petition for insufficient
proof. Decision, ECF No. 29.


1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42
U.S.C. § 300aa of the Act.
                                                 1
         On April 3, 2017, Petitioner filed an application for attorneys’ fees and costs. Petitioner
requested attorneys’ fees in the amount of $21,513.00 and attorneys’ costs in the amount of
$1,340.54. See Petitioner’s Application at 1, ECF No. 32. Respondent indicated that “[t]o the
extent the Special Master is treating [P]etitioner’s request for attorneys’ fees and costs as a
motion that requires a response from [R]espondent . . . Respondent is satisfied the statutory
requirements for an award of attorneys’ fees and costs are met in this case.” Resp’t’s Resp. at 2
(Apr. 19, 2017), ECF No. 35. Respondent recommended that the undersigned exercise her
discretion and determine a reasonable award for attorneys’ fees and costs. Id. at 3. Petitioner did
not file a reply thereafter.

        The undersigned has reviewed Petitioner’s counsel’s detailed records of time and
expenses incurred in this case, and they are reasonable. In accordance with the Vaccine Act, 42
U.S.C. § 300aa-15(e) (2012), the undersigned finds that Petitioner is entitled to attorneys’ fees
and costs. Accordingly, the undersigned hereby awards the amount of $22,853.54,3 in the
form of a check made payable jointly to Petitioner and Petitioner’s counsel, John R. Howie,
Jr., of Howie Law, P.C. In the absence of a motion for review filed pursuant to RCFC
Appendix B, the clerk of the court shall enter judgment in accordance herewith.4

       IT IS SO ORDERED.

                                              /s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).
                                                 2